Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

BRUCE W. GRAHAM                                     GREGORY F. ZOELLER
Graham Law Firm P.C.                                Attorney General of Indiana
Lafayette, Indiana
                                                    AARON J. SPOLARICH
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                  FILED
                                                                             Jun 13 2012, 9:14 am


                               IN THE                                                CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and

                     COURT OF APPEALS OF INDIANA                                          tax court




CHAD STEWART,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 79A02-1110-CR-972
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Donald L. Daniel, Judge
                                Cause No. 79C01-1008-FB-10



                                          June 13, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Chad Stewart appeals the sentence imposed by the trial court following his guilty plea

to two counts of class B felony child molesting. The trial court sentenced Stewart to twelve

years on each count, to be served concurrently, with one year suspended to probation, for a

total executed sentence of eleven years. Stewart claims that his sentence is inappropriate and

asks this Court to revise and reduce his sentence. Concluding that Stewart has not met his

burden to show that his sentence is inappropriate, we decline his invitation for sentence

revision and affirm.

                               Facts and Procedural History

       In 1999, then-seventeen-year-old Stewart was neighbors with six-year-old A.D. and

eight-year-old S.D. Stewart would sometimes babysit A.D. and S.D. and/or take A.D. and

S.D. into the woods near their house. Between the months of May and December 1999, on

more than one occasion, Stewart engaged in deviate sexual conduct with A.D. and S.D. This

deviate sexual conduct involved the sex organ of one person and the mouth of another

person. Stewart threatened to tie the young children to the railroad tracks that ran in front of

their home if they were to tell anyone about these molestations. Consequently, the children

did not report the molestations to an adult until a few months after the events occurred.

Although Child Protective Services was contacted at the time, for unknown reasons, the case

was either not investigated or was dismissed. Many years later, sixteen-year-old A.D. and

eighteen-year-old S.D. reported Stewart‟s conduct to law enforcement.




                                               2
        On August 26, 2010, the State charged Stewart with eight counts of class B felony

child molesting.1 Stewart moved to dismiss the charges on June 2, 2011, alleging that the

offenses were time-barred. The trial court granted the motion to dismiss on July 28, 2011.

Then, on August 1, 2011, the State filed a motion to correct error arguing, among other

things, that the legislature has provided an extended statute of limitations for certain class B

felony sex offenses.2 The trial court granted the State‟s motion on August 5, 2011. On

August 18, 2011, Stewart entered into a plea agreement with the State. The agreement

provided that Stewart would plead guilty to two counts of class B felony child molesting in

exchange for dismissal of the six remaining counts. The agreement left sentencing to the trial

court‟s discretion, except that the sentences imposed were to run concurrently. Following a

sentencing hearing on September 30, 2011, the trial court sentenced Stewart to concurrent

terms of twelve years on each count, with one year suspended. This appeal ensued.

                                        Discussion and Decision

        Stewart claims that the twelve-year sentence imposed by the trial court is

inappropriate and he asks us to revise it. Article 7, Section 6 of the Indiana Constitution

authorizes “„independent appellate review and revision of a sentence imposed by the trial

court.‟” Light v. State, 926 N.E.2d 1122, 1124 (Ind. Ct. App. 2010) (quoting Anglemyer v.


        1
         Because Stewart was sixteen years of age or older when the crimes were committed, the trial court
waived juvenile jurisdiction. Appellant‟s App. at 41-42.
        2
           While prosecution for a class B felony is generally barred unless commenced within five years after
the commission of the offense, a prosecution for class B felony child molesting, Indiana Code Section 35-42-4-
3(a), is barred unless commenced before the date that the alleged victim of the offense reaches thirty-one years
of age. Ind. Code § 35-41-4-2.


                                                       3
State, 868 N.E.2d 482, 491 (Ind. 2007)) (brackets omitted), trans. denied. Pursuant to

Indiana Appellate Rule 7(B), we may revise a sentence authorized by statute if, after due

consideration of the trial court‟s decision, we find the sentence “is inappropriate in light of

the nature of the offense and the character of the offender.” “[W]hether we regard a sentence

as appropriate at the end of the day turns on our sense of culpability of the defendant, the

severity of the crime, the damage done to others, and myriad other factors that come to light

in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The defendant bears

the burden to persuade this Court that his sentence is inappropriate. Anderson v. State, 961

N.E.2d 19, 33 (Ind. Ct. App. 2012), trans. denied.

       Regarding the nature of the offenses, “the advisory sentence is the starting point the

Legislature selected as appropriate for the crime committed.” Pierce v. State, 949 N.E.2d

349, 352 (Ind. 2011). The sentencing range for a class B felony is between six and twenty

years, with an advisory sentence of ten years. Ind. Code § 35-50-2-5. One factor we

consider when determining if deviation from the advisory sentence was appropriate is

whether there is anything more or less egregious about the offense committed by the

defendant that makes it different from the “typical” offense that was accounted for by the

legislature when it set the advisory sentence. Rich v. State, 890 N.E.2d 44, 54 (Ind. Ct. App.

2008), trans. denied. Here, Stewart was in a position of trust as a babysitter of his very

young victims. He molested them on more than one occasion and threatened to tie the

children to the railroad tracks just outside their home if they were to report the molestations.




                                               4
The trial court found that the nature of these offenses warranted a sentence slightly in excess

of the advisory and, in light of the facts, we cannot disagree.

        As for Stewart‟s character, between the time of the molestations and his arrest on

those charges, Stewart was convicted of five misdemeanors and three felonies. Although

Stewart‟s criminal history involves mainly alcohol related offenses, his extensive criminal

history evidences his disdain for the law. Moreover, the grace of probation has been

extended to Stewart numerous times, and he has violated that probation at each and every

turn.

        Stewart maintains that his sentence does not reflect mitigating consideration that he

was only seventeen years old at the time of the offenses. We observe that a defendant‟s

youthful age is not automatically a significant factor in sentencing. “There are both relatively

old offenders who seem clueless and relatively young ones who appear hardened and

purposeful.” Monegan v. State, 756 N.E.2d 499, 504 (Ind. 2001). Despite Stewart‟s age of

seventeen, Stewart‟s threat to his young victims is evidence of his hardened and purposeful

behavior. Additionally, we agree with the State that Stewart‟s letters written to the trial court

while awaiting sentencing shed ample light on Stewart‟s poor character. In one of those

letters, Stewart refers to his eight-year-old victim S.D. as a “ho” and states that he heard that

by the time she was in fifth grade, she was engaging in oral sex with “everyone.”

Appellant‟s Confidential App. at 67.         We find Stewart‟s denigration of his victim

reprehensible and a clear indication of his lack of remorse.




                                               5
       In sum, Stewart has failed to persuade us that his sentence is inappropriate in light of

the nature of his offenses and his character. Therefore, we affirm the sentence imposed by

the trial court.

       Affirmed.

VAIDIK, J., and BRADFORD, J., concur.




                                              6